Name: Commission Regulation (EEC) No 1244/91 of 13 May 1991 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy;  Europe;  plant product
 Date Published: nan

 No L 119/24 Official Journal of the European Communities 14 . 5 . 91 COMMISSION REGULATION (EEC) No 1244/91 of 13 May 1991 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat ( ¢'), as last amended by Regulation (EEC) No 3656/90 (4), lays down general rules on aid for durum wheat ; Whereas the final date for the submission of applications for production aid for durum wheat, set at 30 April by Commission Regulation (EEC) No 1738/89 (5), as amended by Regulation (EEC) No 920/90 (6), raises problems of an administrative nature in Portugal , fol ­ lowing the start of the second stage of accession ; whereas, in order to remedy that situation , the period during which aid applications may be submitted should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 1738/89 , the final date for the submission of applications for production aid for durum wheat in Portugal for the 1 991 /92 marketing year shall be 31 May 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p . 23 . ( ¢') OJ No L 351 , 21 . 12 . 1976, p. 1 . (4) OJ No L 362, 27 . 12. 1990, p . 34. (5) OJ No L 171 , 20 . 6 . 1989, p . 31 . (6 OJ No L 94, 11 . 4 . 1990, p . 15 .